Case 1:19-cv-01543-CFC-SRF Document 97 Filed 09/03/20 Page 1 of 20 PageID #: 3535




                 IN THE UNITED STATES DISTRICT COURT00
                     FOR THE DISTRICT OF DELA WARE

  SENSORMATIC ELECTRONICS,
  LLC,

                         Plaintiff,

                   V.
                                           Civil Action No. 19-1543-CFC
  WYZE LABS, INC.,

                         Defendant.




  Steven Balick, Andrew Mayo, ASHBY & GEDDES, Wilmington, Delaware;
  Jeffrey Costakos, Kadi Jelechick, Kevin Malaney, Sarah Rieger, FOLEY &
  LARDNER LLP, Milwaukee, Wisconsin

             Counsel for Plaintiff

  Karen Jacobs, Cameron Clark, MORRIS, NICHOLS, ARSHT & TUNNELL LLP,
  Wilmington, Delaware; Patricia Rogowski, ROGOWSKI LAW LLC, Wilmington,
  Delaware; Reuben Chen, COOLEY LLP, Palo Alto, California

             Counsel for Defendant

                          MEMORANDUM OPINION

  September 3, 2020
  Wilmington, Delaware
Case 1:19-cv-01543-CFC-SRF Document 97 Filed 09/03/20 Page 2 of 20 PageID #: 3536




           Plaintiff Sensormatic Electronics, LLC has sued Defendant Wyze Labs, Inc.

  for infringement of U.S. Patent Nos. 7,954,129 (the #129 patent); 7,730,534 (the

  #534 patent); 7,936,370 (the #370 patent); 8,208,019 (the #019 patent); and

  8,610,772 (the #772 patent). D.I. 1. 1 Pending before me is Wyze's motion for

  judgment on the pleadings under Federal Rule of Civil Procedure 12(c). D.I. 21.

  Wyze asserts that I should grant judgment in its favor because the asserted patents

  are invalid under 35 U.S.C. § 101 for failing to claim patentable subject matter.

      I.      BACKGROUND2

           The asserted patents are directed to wireless surveillance systems for

  monitoring a target environment and methods of operating such systems. D.I. 24

  at 3; #129 patent at Abstract ("A surveillance system and method for remote

  viewing of inputs associated with at least one wireless input capture device ICD(s)

  monitoring a target environment ...."); #534 patent at Abstract ("A wireless

  surveillance system and methods of operating same ...."); #370 patent at Abstract


  1
    Sensormatic's Complaint also alleged infringement of U.S. Patent Nos. 8,610,772
  and 9,407,877, but Sensormatic is no longer asserting those patents. D.I. 67 at 2.
  2
    When assessing the merits of a Rule 12(c) motion for judgment on the pleadings,
  I accept as true all factual allegations in the pleadings and view those facts in the
  light most favorable to the Plaintiff. See Zimmerman v. Corbett, 873 F.3d 414,
  417-18 (3d Cir. 2017) (citations omitted).
Case 1:19-cv-01543-CFC-SRF Document 97 Filed 09/03/20 Page 3 of 20 PageID #: 3537




  (" A surveillance system and method ... providing a secure surveillance system

  having wireless communication for monitoring a target environment with

  optimized remote viewing); #019 patent at Abstract ("A surveillance system and

  method with wireless communication between components ... for monitoring a

  target environment."); #772 patent at Abstract ("A surveillance system and method

  ... providing a secure surveillance system having wireless communication for

  monitoring a target environment with prioritization capabilities."). The asserted

  patents each explain that " [w ]hile video surveillance systems ... existed in the

  prior art, typically they [we]re wired devices that are difficult, time-consuming,

  and costly to install and operate." #129 patent at 1:31-33; #534 patent at 1:60-62;

  #370 patent at 1:33-35; #019 patent at 1:29-31; #772 patent at 1:56-58. To solve

  such problems with wired surveillance systems, the patents disclose "wireless

  surveillance system[s]" with certain characteristics. See #129 patent at 4:37-38

  ("The present invention is directed to a wireless surveillance system and methods

  of operating same .... "); #370 patent at 4:29-30 (same); #019 patent at 4:26-27

  (same); #772 patent at 4:53-54 (same); #534 patent at 2:15-16 {"The present

  invention provides a wireless surveillance system and method of operating same ..

  . .").

           Claim 14 of the #129 patent recites:

                 14. A surveillance system for wireless communication
                 between components comprising:

                                              2
Case 1:19-cv-01543-CFC-SRF Document 97 Filed 09/03/20 Page 4 of 20 PageID #: 3538




                      a base system including at least two wireless input
                      capture devices (ICDs), the ICDs having at least
                      one sensor and at least one input component for
                      detecting and recording inputs, a processor, a
                      memory, a transmitter/receiver, all constructed and
                      configured in electronic connection;

                     wherein the ICDs are operable for direct wireless
                     cross-communication with each other without
                     requiring interaction with a remote server
                     computer for operation;

                     and wherein the ICDs are operable for direct
                     wireless communication with a remote viewing
                     device operable by an authorized user.

  Claim 14 thus recites a surveillance system that comprises at least two wireless

  devices that capture inputs about a target environment and that can communicate

  directly with each other and with a remote viewing device operated by an

  authorized user.

        The remaining independent claims of the asserted patents recite wireless

  surveillance systems with the same features recited in claim 14. But one or more

  of the remaining independent claims also recites one or more of the following

  additional components: a "digital input recorder" that receives, records, edits,

  and/or stores data inputs from the input capture devices, see, e.g., #129 patent at

  claim 1, a "remote server computer" that the user uses to interface with the system

  remotely, see, e.g., #534 patent at claim 1, and a "digital video management and/or

  recording device" that stores and takes action on data received from the input

                                            3
Case 1:19-cv-01543-CFC-SRF Document 97 Filed 09/03/20 Page 5 of 20 PageID #: 3539




  capture devices, see, e.g., id. And, one or more of the remaining independent

  claims also recites one or more of the following functions: "dual encoding"-i.e.,

  converting-of system inputs from the input capture devices into multiple formats,

  see, e.g., #3 70 patent at claim 1, activating the surveillance system remotely, see,

  e.g., #534 patent at claim 1, activating the surveillance system automatically with a

  "single click-select command," see, e.g., #772 patent at claim 1, "automatically

  detecting" a predefined "trigger event" that occurs at any of the input capture

  devices, see, e.g., #019 patent at claim 1, and "image tagging or flagging based

  upon the occurrence of a trigger event," see, e.g., id.

     II.      LEGAL STANDARDS

              A.    Motion for Judgment on the Pleadings

           "The purpose of judgment on the pleadings is to dispose of claims where the

  material facts are undisputed and judgment can be entered on the competing

  pleadings and exhibits thereto, and documents incorporated by reference." Int 'l

  Bus. Machines Corp. v. Groupon, Inc., 289 F. Supp. 3d 596,600 (D. Del. 2017)

  (citations omitted). "A motion for judgment on the pleadings should be granted if

  the movant establishes that there are no material issues of fact, and [the movant] is

  entitled to judgment as a matter of law." Zimmerman v. Corbett, 873 F.3d 414,

  417 (3d Cir. 2017) (internal quotation marks and citations omitted). "In

  considering a motion for judgment on the pleadings, a court must accept all of the


                                             4
Case 1:19-cv-01543-CFC-SRF Document 97 Filed 09/03/20 Page 6 of 20 PageID #: 3540




  allegations in the pleadings of the party against whom the motion is addressed as

  true and draw all reasonable inferences in favor of the non-moving party." Id. at

  417-18 (citations omitted).

            B.    Patent-Eligible Subject Matter

        Section 101 of the Patent Act defines patent-eligible subject matter. It

  provides: "Whoever invents or discovers any new and useful process, machine,

  manufacture, or composition of matter, or any new and useful improvement

  thereof, may obtain a patent therefor, subject to the conditions and requirements of

  this title." 35 U.S.C. § 101.

        There are three judicially created limitations on the literal words of§ 101.

  The Supreme Court has long held that laws of nature, natural phenomena, and

  abstract ideas are not patentable subject matter. Alice Corp. Pty. v. CLS Bank Int'/,

  573 U.S. 208, 216 (2014). These exceptions to patentable subject matter arise

  from the concern that the monopolization of "the[ se] basic tools of scientific and

  technological work" "might tend to impede innovation more than it would tend to

  promote it." Id. (internal quotation marks and citations omitted).

        "[A]n invention is not rendered ineligible for patent [protection] simply

  because it involves an abstract concept." Id. at 217. "Applications of such

  concepts to a new and useful end ... remain eligible for patent protection." Id.

  (internal quotation marks, alterations, and citations omitted). But "to transform an


                                            5
Case 1:19-cv-01543-CFC-SRF Document 97 Filed 09/03/20 Page 7 of 20 PageID #: 3541




  unpatentable law of nature [or abstract idea] into a patent-eligible application of

  such a law [or abstract idea], one must do more than simply state the law of nature

  [or abstract idea] while adding the words 'apply it.'" Mayo Collaborative Servs. v.

  Prometheus Labs., Inc., 566 U.S. 66, 72 (2012) (emphasis removed).

        In Alice, the Supreme Court established a two-step framework by which

  courts are to distinguish patents that claim eligible subject matter under § 101 from

  patents that do not claim eligible subject matter under § 101. The court must first

  determine whether the patent's claims are drawn to a patent-ineligible concept-

  i.e., are the claims directed to a law of nature, natural phenomenon, or abstract

  idea? Alice, 573 U.S. at 217. If the answer to this question is no, then the patent is

  not invalid for teaching ineligible subject matter. If the answer to this question is

  yes, then the court must proceed to step two, where it considers "the elements of

  each claim both individually and as an ordered combination" to determine if there

  is an "i~ventive concept-i. e., an element or combination of elements that is

  sufficient to ensure that the patent in practice amounts to significantly more than a

  patent upon the [ineligible concept] itself." Id. at 217-18 (alteration in original)

  (internal quotations and citations omitted).

     III.   DISCUSSION

        I find that the asserted patents in this case are invalid under § 101 because

  they are directed to the abstract ideas of wireless communication and remote


                                             6
Case 1:19-cv-01543-CFC-SRF Document 97 Filed 09/03/20 Page 8 of 20 PageID #: 3542




  surveillance and they do not contain an inventive concept.

            A.      Alice Step One

         Starting at step one of the Alice analysis, I agree with Wyze that the asserted

  patents are directed to the abstract ideas of wireless communication and remote

  surveillance. 3

         First, the asserted patents' disclosure of wireless surveillance systems is

  directed to the abstract idea of communicating information wirelessly. The

  asserted patents are similar to a patent that the Federal Circuit invalidated in

  Chamberlain Group, Inc. v. Techtronic Industries Co., 935 F.3d 1341 (Fed. Cir.

  2019). The asserted patent in Chamberlain was directed to the abstract idea of

  "wirelessly communicating status information about a system" because, the

  Federal Circuit explained, "[t]he only described difference between the prior art

  ... systems and the claimed ... system [wa]s that the status information about the

  system [wa]s communicated wirelessly, in order to overcome certain undesirable

  disadvantages of systems using physical signal paths." Id. at 1346. Similarly here,


  3 Courts often invalidate patents that are directed to a combination of abstract
  ideas. See, e.g., FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1094-95
  (Fed. Cir. 2016) ("Here, the claims are directed to a combination of these abstract-
  idea categories."); Control v. Digital Playground, Inc., 2016 WL 5793745, at *5
  (S.D.N.Y. Sept. 30, 2016) ("[T]he concepts of remote surveillance, remote control,
  and the recording and transmission of audio and video and other data are clearly
  'longstanding commercial practice[s].' Simply combining these abstract ideas
  does not create a non-abstract idea." ( citation omitted)).


                                             7
Case 1:19-cv-01543-CFC-SRF Document 97 Filed 09/03/20 Page 9 of 20 PageID #: 3543




  the asserted patents' written descriptions explain that the claimed systems and

  methods take the prior art wired video surveillance systems and make them

  wireless to avoid the disadvantages of wired systems. # 129 patent at 1:31-33;

  #534 patent at 1:60-62; #370 patent at 1:33-35; #019 patent at 1:29-31; #772

  patent at 1:56-58.

        Sensormatic asserts that the patents are not directed to the abstract idea of

  wireless communication because the asserted patents are directed to direct wireless

  communication (i.e., device-to-device wireless communication) as opposed to

  indirect wireless communication (i.e., wireless communication through a server).

  D.I. 24 at 11-12. I disagree. The Federal Circuit held in Chamberlain that "the

  broad concept of communicating infonnation wirelessly, without more, is an

  abstract idea" without distinguishing indirect from direct wireless communication.

  935 F.3d at 1347. Moreover, like indirect wireless communication, direct wireless

  communication merely takes information previously transmitted via a wire and

  transmits that information wirelessly. And both direct and indirect wireless

  communication were basic conventional forms of communication at the time of the

  invention. #129 patent at 1:52-58, 2:50-3:3. "[T]hat the claimed invention

  transmits data wirelessly and therefore does not rely on a wired path is ... simply a

  feature of wireless communication, which ... was already a basic, conventional

  form of communication." Chamberlain, 935 F.3d at 1347. Sensormatic's claimed


                                            8
Case 1:19-cv-01543-CFC-SRF Document 97 Filed 09/03/20 Page 10 of 20 PageID #: 3544




  systems and methods do not improve direct wireless communication or apply

  direct wireless communication in a new way and thus they are directed to the

  abstract idea of wireless communication.

        Second, the asserted patents' disclosure of wireless surveillance systems for

  monitoring a target environment is also drawn to the abstract idea of remote

  surveillance-that is, monitoring an environment for security or control purposes

  by collecting and analyzing data about the environment. Monitoring activity for

  security or control purposes is a "longstanding" and "fundamental" human activity

  that falls "squarely within the realm of abstract ideas." Alice, 573 U.S. at 220-21.

  "[T]he general concept of keeping watch over property is timeless. As early as 31

  BC, for example, the Romans monitored and secured their empire through

  numerous watchtowers, which could communicate through a signaling system."

  Joao Control & Monitoring Sys., LLC v. Telular Corp., 173 F. Supp. 3d 717, 727

  (N.D. Ill. 2016) (citing P. Southern, Signals versus Illumination on Roman

  Frontiers, 21 Britannia, 233-42 (1990)). Moreover, the asserted patents are

  similar to patents that the Federal Circuit invalidated in Fair Warning IP, LLC v.

  Iatric Systems, Inc., 839 F.3d 1089 (Fed. Cir. 2016). The patents in FairWarning

  IP were directed to the abstract idea of "collecting and analyzing information to

  detect misuse and notifying a user when misuse is detected." Id. at 1094. Here,

  the asserted patents teach collecting and analyzing information about a target


                                             9
Case 1:19-cv-01543-CFC-SRF Document 97 Filed 09/03/20 Page 11 of 20 PageID #: 3545




  environment for remote surveillance purposes. See #534 patent at claim 1 (reciting

  an input capture device that "captur[es] data input from activities within a target

  environment"); # 129 patent at claim 1 (reciting "a data processor" that receives

  and records data inputs from the input capture devices); #019 patent at claim 1

  (reciting "wherein the direct cross-communication ofICDs includes data exchange

  [of] information about the surveillance environment"); #772 patent at Abstract

  (reciting a system "providing for input capture and data transmission thereby

  providing a secure surveillance system").

        Sensormatic asserts that "the claimed inventions are directed not just to

  wireless communication and surveillance generally, but more specifically to

  providing system capture devices that can communicate with each other,

  simplifying set-up and control of surveillance systems, allowing for comparison of

  data inputs from multiple, remotely-located input devices, and securing the storage

  and transmission of data for the system's input devices." D .I. 24 at 10-11

  (citations omitted).

        Those four functions, however, are merely features or results of the claimed

  abstract concepts of wireless communication and remote surveillance and thus they

  do not take the asserted patents beyond those concepts. See Chamberlain, 93 5

  F .3d at 1347 (holding that a limitation did not take an invention beyond an abstract

  idea because the limitation "[wa]s not itself a technological improvement, but


                                            10
Case 1:19-cv-01543-CFC-SRF Document 97 Filed 09/03/20 Page 12 of 20 PageID #: 3546




  ·rather simply a feature of [the abstract idea]"); Elec. Power Grp., LLC v. Alstom

  S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016) ("[T]he essentially result-focused,

  functional character of claim language has been a frequent feature of claims held

  ineligible under § 101. "). First, the function of "providing system capture devices

  that can communicate with each other" is merely the application of the abstract

  idea of direct wireless communication-Le., the function of providing generic

  devices that communicate directly with each other wirelessly. Second, the function

  of "simplifying set-up and control of surveillance systems" is a result of the

  abstract idea of direct wireless communication. Finally, the functions of "allowing

  for comparison of data inputs from multiple remotely-located input devices" and

  "securing the storage and transmission of data for the systems' input devices" are

  just features of the abstract idea of remote surveillance-i.e., collecting and

  analyzing data regarding the environment being surveilled.

        Finally, the remaining claim limitations recited in the asserted patents also

  do not take the patents beyond the claimed abstract ideas. Similar to the functions

  that Sensormatic cites, the remaining limitations are merely features of the abstract

  ideas of wireless communication and remote surveillance; they also constitute

  abstract ideas themselves. For example, the limitation reciting "image tagging or

  flagging based upon the occurrence of a trigger event," #019 patent at claims 1, 2,

  7, is an implementation of the abstract idea of remote surveillance; it is also


                                            11
Case 1:19-cv-01543-CFC-SRF Document 97 Filed 09/03/20 Page 13 of 20 PageID #: 3547




  directed to "the abstract idea of classifying and storing digital images in an

  organized manner," In re TL/ Commc 'ns LLC Patent Litig., 823 F.3d 607,611

  (Fed. Cir. 2016). The #019 patent's written description explains that the "image

  tagging or flagging" based on a "trigger event" can "mark the start of a subset of

  the input captured by the [input capture device]s and/or stored by the DIR for

  facilitating analysis and review at a later time." #019 patent at 15:56-59. In other

  words, when a certain triggering event occurs, the claimed system will record and

  organize the images and data surrounding the event. That function is a typical

  feature of a surveillance system, and it amounts to nothing more than the abstract

  idea of classifying and organizing images by tagging them and storing them.

        The claimed "dual encoding of system inputs" in claim 1 of the#3 70 patent

  is drawn to the abstract idea of translating information between different formats.

  See Novo Transforma Techs., LLC v. Sprint Spectrum L.P., 2015 WL 5156526, at

  *2 (D. Del. Sept. 2, 2015), aff'd, 669 F. App'x 555 (Fed. Cir. 2016) (invalidating

  claims directed to the abstract idea of "translation"). The #3 70 patent recites a

  wireless surveillance method that includes a step of"dual encoding" inputs in one

  format into multiple different formats. #370 patent at claim 1, 15:43-44. Dual

  encoding between formats on a computer is just the application of the abstract idea

  of translating on a computer. Sensormatic asserts that the dual encoding function

  is not abstract because it does not merely translate from one format to another;


                                            12
Case 1:19-cv-01543-CFC-SRF Document 97 Filed 09/03/20 Page 14 of 20 PageID #: 3548




  instead, it converts a single input into multiple distinct formats. D.I. 24 at 13-14.

  Converting an input into multiple formats as opposed to a single format, however,

  is nothing more than translating.

        The intrinsic record thus establishes that the asserted patents are directed to

  the abstract ideas of wireless communication and remote surveillance and none of

  the claim limitations take the claims beyond those abstract ideas.

           B.     Alice Step Two

        Turning, then, to the second step of the Alice analysis, the question is

  whether the asserted patents claim an inventive concept sufficient to ensure that the

  patent in practice teaches significantly more than mere wireless communication

  and remote surveillance. In Alice, the Court considered at step two "the

  introduction of a computer into the claims" and held that "the mere recitation of a

  generic computer [in the claims] cannot transform a patent-ineligible abstract idea

  into a patent-eligible invention." 573 U.S. at 222-23. 4 Thus, the use of "a generic


  4
    The Federal Circuit has at times considered computer functionality at step one of
  the Alice inquiry and at times at step two. Compare Enjish, LLC v. Microsoft
  Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016) ("Therefore, we find it relevant to ask
  whether the claims are directed to an improvement to computer functionality
  versus being directed to an abstract idea, even at the first step of the Alice
  analysis."), Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1315-16 (Fed. Cir.
  2019) (considering introduction of computer functionality into claims at step one
  of Alice inquiry), and TL/ Commc 'ns, 823 F .3d at 611-13 (same), with Trading
  Techs. Int'/, Inc. v. /BG LLC, 921 F.3d 1084, 1094 (Fed. Cir. 2019) (considering
  whether the claims "improve computer functionality" at step two), Intellectual
  Ventures I, 838 F.3d at 1320 (considering whether "the asserted claim improve[s]
                                            13
Case 1:19-cv-01543-CFC-SRF Document 97 Filed 09/03/20 Page 15 of 20 PageID #: 3549




  computer to perform generic computer functions" does not provide the requisite

  inventive concept to satisfy step two of the Alice analysis. Id. at 225.

        In this case, the asserted patents merely perform the abstract concepts of

  wireless communication and remote surveillance using generic computer

  functionalities; and they therefore fail Alice's step two inquiry. The claimed

  wireless surveillance systems and methods consist of components such as input

  capture devices, remote server computers, digital input recorders (DIRs), remote

  viewing devices, and digital video management devices. See, e.g., # 129 patent at

  claim 1; #534 patent at claim 1. And those components are described in the

  asserted patents as off-the-shelf, pre-existing computer components that

  Sensormatic does not claim to have invented. #129 patent at 9:7-14 ("Preferred

  embodiments of a system according to the present invention includes video

  technology commercially provided by PIXIM."); id. at 13:50-53 ("[T]he RSC is

  thus any Internet connectable device including computer, PDA, cell phone .... ");

  id. at 10:42-43 ("[T]he DIR may also be referred to as a digital video recorder

  device (DVR). "). The patents also describe those components as performing




  or change[s] the way a computer functions" at step two), and Bascom Glob.
  Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1351 (Fed. Cir. 2016)
  (finding that "the claims may be read to improve an existing technological
  process" at step two (internal quotation marks and alteration omitted)). I will
  follow the Supreme Court's lead in Alice and consider computer functionality at
  step two.

                                            14
Case 1:19-cv-01543-CFC-SRF Document 97 Filed 09/03/20 Page 16 of 20 PageID #: 3550




  nothing more than conventional computer functions. See id. at 6:59-61 (describing

  the wireless input capture device as performing the conventional computer

  functions of "sensing, capturing, and transmitting surveillance inputs"); id. at 5: 15-

   17 (describing the digital input receiver as performing the conventional computer

  functions of"receiving, storing, editing, and/or retrieving stored input" from the

  ICD); see also #534 patent at 3: 17-20, 3 :43--45, 5: 15-18.

         Sensormatic argues that the claimed input capture device "is not just any

  generic component-it must contain a number of specific features and be capable

  of performing a number of functions in order to fall within the scope of the patents'

  claims." D.I. 24 at 16. Sensormatic, however, does not define those "specific

  features" of the input capture device. The sections of the written description cited

  by Sensormatic describe the input capture device and the components of the input

  capture device -i.e., a sensor, an input component, a processor, memory, and a

  transmitter/receiver-as generic or commercially-available features. # 129 patent

  at 7:14-24, 8:65-9:14. And the combination of those generic components does not

  constitute an inventive concept. Sensormatic also notes that the input capture

  device must "be capable of cross-communication ... and two-way wireless

  communication with other devices." D.I. 24 at 16. Those capabilities, however,

  are just subsets of the abstract idea of wireless communication and thus they do not

  take the invention beyond the abstract idea.


                                            15
Case 1:19-cv-01543-CFC-SRF Document 97 Filed 09/03/20 Page 17 of 20 PageID #: 3551




         Sensormatic also asserts that Wyze "fails to account for a large number of

   claim elements (either in isolation or in combination) that may provide an

   inventive concept." D.I. 24 at 18. The only elements that Sensormatic identifies,

  however, are the claimed "direct cross-communication," "automatic detection of

  trigger events," "automatic remote activation," "dual encoding," and "single-click

  select" functionalities. D.I. 24 at 17, 18-19. Wyze did address those claim

  elements and I agree with Wyze that those elements merely implement abstract

  ideas using generic components.

         First, direct cross-communication is a subset of direct wireless

  communication and does not constitute an inventive concept. It is undisputed that

  direct wireless communication was a conventional form of wireless

  communication at the time of the invention and the asserted patents do not purport

  to improve how direct wireless communication is accomplished or apply the

  concept of direct wireless communication in a new way. Instead, the asserted

  patents implement direct wireless communication using pre-existing, commercial

  "protocols" such as Bluetooth and other generic components. See #534 patent at

  3:14-17 ("The ICD transmits the data wirelessly (using network protocols such as

  802.11, cell phone protocols such as CDMA or GSM, or any other wireless

  protocol such as Zigbee, Bluetooth, or other) to a DVM ....").

         Second, the "automatic detection of trigger events" claim limitation, #019


                                            16
Case 1:19-cv-01543-CFC-SRF Document 97 Filed 09/03/20 Page 18 of 20 PageID #: 3552




  patent at claims 1, 2, is a feature of the abstract idea of remote surveillance and the

  mere automation and distribution of event detection using generic components

  does not provide an inventive step. See Univ. ofFla. Research Found., Inc. v. Gen.

  Elec. Co., 916 F.3d 1363, 1367 (Fed. Cir. 2019) (holding that automating an

  abstract idea "does not render it any less abstract"). The patent does not explain

  how the automatic detection at multiple locations is achieved beyond the use of

  generic components.

        Third, the automatic remote activation limitation only adds to the claimed

  wireless surveillance systems the conventional step of automatically activating the

  system with a remote computer. See #534 patent at claim 1 (reciting

  "automatically activating the system based on inputs provided through a user

  interface on a remote computer"). The asserted patents do not explain how the

  remote activation is performed beyond the use of generic computer components.

        Fourth, the #370 patent's dual encoding limitation does nothing more than

  add the abstract idea of translation to the wireless surveillance systems using

  generic components. The #3 70 patent does not claim to have invented a new or

  improved method of encoding inputs into multiple formats; nor does it describe

  any specialized technology to perform dual encoding. The written description

  explains that the "dual encoding software run[ s] on an embedded DSP chip or a

  computer" and "encodes inputs captured by the [input capture device](s) in


                                            17
Case 1:19-cv-01543-CFC-SRF Document 97 Filed 09/03/20 Page 19 of 20 PageID #: 3553




   multiple formats simultaneously." #370 patent at 15:41-44. The asserted patents

   never specify the form of the embedded DSP chip or computer; they are just

  conventional computer components that implement abstract ideas.

         Finally, the #772 patent's claimed "single click-select command" activation

  functionality, #772 patent at claims 1-9, 14-1 7, does nothing more than add to the

  claimed wireless surveillance systems the function of activating the system by

  "selecting" an item on a graphical user interface using a mouse click. That

  function is a well-known computer functionality and the patents do not describe

  anything unique such as specialized hardware or software that would make this

  feature non-conventional. See Trading Techs. Int'/, 921 F.3d at 1093 ("[S]electing

  ... an icon is [a] well-understood, routine, conventional activity."). 5

        Considered individually and as an ordered combination, therefore, the claim

  elements of the asserted patents teach nothing more than the performance of "well-

  understood, routine, and conventional activities previously known to the industry."



  5
    Sensormatic asserts that "[t]he patents themselves note that the capability for
  single click activation was a 'surprising[]' advancement over the prior art. D.I. 24
  at 17 (citing #772 patent at 10:57-11 :13). The "surprising[]" that Sensormatic
  cites, however, refers to the ability of the "DIR device [to] function[] as an
  appliance"-not to the single click-select command activation. See #772 patent at
  10:57-61. Sensormatic does not argue that the ability of the DIR to function as an
  appliance is an inventive concept. And for good reason. The DIR is a generic
  component of the claimed systems and methods and the patentee does not purport
  to have invented DIR's ability to act as an appliance; nor does the patent even
  explain what causes DIR to act as an appliance. See #772 patent at 10:49-61.

                                            18
Case 1:19-cv-01543-CFC-SRF Document 97 Filed 09/03/20 Page 20 of 20 PageID #: 3554




  Alice, 573 U.S. at 225 (internal quotation marks and citation omitted). The

  claimed wireless surveillance systems and methods do not improve how the

  abstract ideas of wireless communication and remote surveillance are

  accomplished or apply those concepts in a new way; the systems and methods

  merely implement the abstract ideas of wireless communication and remote

  surveillance using well-known, generic computer components and functionalities.

        Because the asserted patents are directed to abstract ideas and do not contain

  an inventive concept, the asserted patents are invalid for failing to claim patentable

  subject matter under § 101.6

      IV.   CONCLUSION

        For the foregoing reasons, I will grant Sensormatic's motion for judgment

  on the pleadings for patent invalidity under § 101. D.I. 21.

        The Court will issue an Order consistent with this Memorandum Opinion.




  6
    Sensormatic argues that "[a]t a minimum, claim construction is required before
  any decision on patentability can be reached." D.I. 24 at 21. But Sensormatic
  never identified a claim construction issue that required resolution before I could
  rule on the present motion; and tellingly, Sensormatic stated in connection with
  claim construction briefing that "no claim term(s)/phrase(s)" require construction.
  D.I. 60, Ex. A at 1.

                                            19
